


Exhibit 10.44


IDACORP, Inc.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
(Performance with two goals)
 
[Date]


[Name]


In accordance with the terms of the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan (the “Plan”), pursuant to action of the Compensation Committee
(the “Committee”) of the Board of Directors, IDACORP, Inc. (the “Company”)
hereby grants to you (the “Participant”), subject to the terms and conditions
set forth in this Performance Share Award Agreement (including Annex A hereto
and all documents incorporated herein by reference), an award of shares of
Company common stock that are subject to the attainment of performance target
levels (“Performance Shares”) and an opportunity to earn additional Performance
Shares of Company common stock if performance exceeds target levels, as set
forth below:
Date of Grant:
____________
Number of Performance Shares (the “Target Award”):
____________
Maximum Number of Additional Performance Shares:
___________
Performance Period:
___________ through ___________
Performance Goal:
(i) Cumulative earnings per share (“CEPS”) for the Performance Period, as
reported on the Company's audited financial statements, weighted 50% and
(ii) IDACORP total shareholder return (“TSR”) relative to the Peer Group defined
in Annex A for the Performance Period, weighted 50%

Vesting Date:
Vesting of the Performance Shares subject to the Target Award (if at all) shall
occur as soon as administratively practicable in the calendar year following the
Performance Period to the extent the Performance Goals are met
Vesting of any additional Performance Shares (if at all) shall occur as soon as
administratively practicable, but no later than March 15 of the calendar year
following the Performance Period to the extent performance exceeds target levels
Dividends:
Dividends are accrued throughout the Performance Period and paid as soon as
administratively practicable, but no later than March 15 of the calendar year
following the Performance Period with respect to Performance Shares subject to
the Target Award that vest and any additional Performance Shares that are earned
and distributed



THESE PERFORMANCE SHARES ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX A AND
THE PLAN.
Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Performance Share Award Agreement.




--------------------------------------------------------------------------------




All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Performance Share Award Agreement including Annex A hereto and a copy of the
Plan and agrees to be bound by all the terms and provisions hereof and thereof.


IDACORP, Inc.
 
By:______________________________
    


Agreed:
 
_________________________________
[Name]


Address:
_________________________________
_________________________________


Attachment:  Annex A
                   




--------------------------------------------------------------------------------




ANNEX A
TO
IDACORP, Inc.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
(Performance with two goals)


It is understood and agreed that the Award of Performance Shares evidenced by
the Performance Share Award Agreement to which this is annexed is subject to the
following additional terms and conditions:
1.    Nature of Award. The Award represents the opportunity to receive shares of
Company common stock (“Shares”) and cash dividends on those Shares. The Award
consists of uncertificated Shares registered in your name as of the Date of
Grant, but subject to performance-based vesting conditions (“Performance
Shares”). Furthermore, if the combined performance results exceed target levels,
additional Performance Shares are earned and distributed in proportion to this
excess as determined pursuant to Section 2 hereof. The amount of dividends paid
on Performance Shares shall be determined pursuant to Section 4 hereof.
2.    Performance Goals and Determination of Number of Performance Shares
Earned.


The number of Performance Shares earned, if any, for the Performance Period
shall be determined in accordance with the following formula:
# of Shares = Combined Payout Percentage X Target Award
If the Combined Payout Percentage is not greater than 100%, the “# of Shares”
earned relates to the number of Performance Shares subject to the Target Award
that vest. To illustrate, with a Target Award of 100 Performance Shares, a 90%
Combined Payout Percentage would result in 90% of the Target Award vesting (90
Performance Shares). If the Combined Payout Percentage is greater than 100%, all
Performance Shares subject to the Target Award vest and additional Performance
Shares equal to the “# of Shares” in excess of the Target Award are earned and
distributed. To illustrate, with a Target Award of 100 Performance Shares, a
140% Combined Payout Percentage would result in 100% of the Performance Shares
subject to the Target Award vesting and 40 additional Performance Shares earned
and distributed. All Performance Shares that do not vest shall be forfeited.
The “Combined Payout Percentage” is based on (i) the Company's cumulative
earnings per share (“CEPS”) for the Performance Period as set forth in the table
below, weighted 50% and (ii) the Company's total shareholder return (“TSR”)
relative to that of the Peer Group defined herein (the “Percentile Rank”) for
the Performance Period, determined in accordance with the table set forth below,
weighted 50%:
CEPS Table and Method of Calculation:
CEPS for
Performance Period
Payout Percentage
(% of Target Award)
$_.__ (“maximum”) or higher
___%
$_.__ (“target”)
___%
$_.__ (“threshold”)
___%
Less than $_.__
—%



Performance results between threshold and target, and target and maximum, will
be interpolated.




--------------------------------------------------------------------------------




TSR Table and Method of Calculation:
Percentile Rank
Payout Percentage
(% of Target Award)
__th (“maximum”) or higher
___%
__th (“target”)
___%
__th ("threshold")
___%
Less than __th
—%



Performance results between threshold and target, and target and maximum, will
be interpolated.


The Percentile Rank of a given company's TSR is defined as the percentage of the
Peer Group companies' returns falling at or below the given company's TSR. The
formula for calculating the Percentile Rank follows:


Percentile Rank = (n - r + 1)/n x 100
Where:
n =    total number of companies in the Peer Group, excluding the Company
r =
the numeric rank of the Company's TSR relative to the Peer Group, where the
highest return in the group is ranked number 1.

To illustrate, if the Company's TSR is the third highest in the Peer Group
comprised of 29 companies, its Percentile Rank would be 93, which would result
in a TSR Payout Percentage (weighted 50%) of ___%. The calculation is: (29 - 3 +
1)/29 x 100 = 93.
The Percentile Rank shall be rounded to the nearest whole percentage, with (.5)
rounded up.
The “Peer Group” is defined as those utility companies listed in the EEI Index
of U.S. Shareholder-Owned Electric Utilities at the end of the Performance
Period.
Total shareholder return is the percentage change in the value of an investment
in the common stock of a company from the initial investment made on the last
trading day in the calendar year preceding the beginning of the Performance
Period through the last trading day in the final year of the Performance Period.
It is assumed that dividends are reinvested in additional shares of common stock
at the frequency paid.
The Combined Payout Percentage is determined by dividing the sum of the CEPS and
TSR Payout Percentages by 2. The total number of Shares earned shall be rounded
to the nearest whole number of Shares, with (.5) rounded up.; provided, however,
that in determining the number of Shares the Company may further round the total
number of shares to be issued up or down by not more than one (1) additional
share as necessary to reflect the share rounding that would occur if the number
of shares issuable in connection with the resulting Combined Payout Percentage
had been determined by separately calculating and rounding the CEPS and TSR
share payouts.
3.    Vesting of Performance Shares and Issuance of Performance Shares. Subject
to Section 2 and Section 8 hereof and Article 13 of the Plan, vesting of
Performance Shares subject to the Target Award shall occur (if at all) as soon
as administratively practicable in the calendar year following the Performance
Period to the extent the Performance Goals are met. Subject to any restrictions
on issuance of Performance Shares under the Plan, and subject to Section 8
hereof and Article 13 of the Plan, the issuance of additional Performance Shares
earned (if any) pursuant to Section 2 hereof shall occur as soon as
administratively practicable, but no later than March 15 of the calendar year
following the Performance Period.
4.    Dividends. The Participant shall be entitled to cash dividends accrued
during the Performance Period with respect to Performance Shares subject to the
Target Award that vest and any additional Performance Shares that are earned and
distributed pursuant to Section 2 hereof. Any such dividends shall be paid in
cash to the Participant as soon as administratively practicable, but no later
than March 15 of the calendar year following the Performance Period.




--------------------------------------------------------------------------------




    5.    Forfeiture and Transfer Restrictions.
A.
Forfeiture Restrictions.  Except as provided otherwise in Section 6 hereof, if
the Participant's employment is terminated during the Performance Period,
Performance Shares shall be forfeited as of the date of termination.

B.
Transfer Restrictions.  Performance Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated during the Performance
Period.

6.    Termination of Employment.  If the Participant's employment is terminated
during the Performance Period (i) due to the Participant's death or Disability
or (ii) due to the Participant's Retirement, the number of Performance Shares
subject to the Target Award that vest (if any) and the number of additional
Performance Shares earned (if any) shall be determined in accordance with the
provisions of Section 2 hereof as if the Participant had remained employed
through the Performance Period, but shall be reduced by multiplying the number
of Performance Shares subject to the Target Award that would otherwise be vested
and the total number of Performance Shares that would otherwise be earned times
a fraction, the numerator of which is the total number of months (with any
partial month treated as a whole month) remaining in the Performance Period as
of the date of such termination of employment and the denominator of which is
the total number of whole months in the Performance Period. Any such vesting of
Performance Shares subject to the Target Award and any issuance of Performance
Shares earned shall occur in accordance with Section 3 hereof.
7.    Voting Rights and Custody.  The Participant shall be entitled to vote
Performance Shares subject to the Target Award during the Performance Period;
provided, however, that in no event shall the Participant vote any such
Performance Shares on or after the date of forfeiture. Performance Shares
subject to the Target Award shall be registered in the name of the Participant
and held in the Company's custody during the Performance Period. The Participant
shall not be entitled to vote the Performance Shares in excess of the Target
Award unless and until such Performance Shares are earned and distributed.
8.    Tax Withholding.  The Company may make such provisions as are necessary
for the withholding of all applicable taxes on all Performance Shares vested and
earned under this Award, in accordance with Article 15 of the Plan. With respect
to the minimum statutory tax withholding required with respect to such
Performance Shares, the Participant may elect to satisfy such withholding
requirement by having the Company withhold Performance Shares from this Award.
9.    Ratification of Actions.  By accepting this Award or other benefit under
the Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
IDACORP, Inc.
    10.    Notices.  Any notice hereunder to IDACORP, Inc. shall be addressed to
its office at 1221 West Idaho Street, Boise, Idaho 83702; Attention: Corporate
Secretary, and any notice hereunder to the Participant shall be addressed to him
at the address specified on the Performance Share Award Agreement, subject to
the right of either party to designate at any time hereafter in writing some
other address.
11.    Definitions.  Capitalized terms not otherwise defined herein shall have
the meanings given them in the Plan.
12.    Governing Law and Severability.  To the extent not preempted by Federal
law, the Performance Share Award Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Performance Share Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Performance Share Award
Agreement, and the Performance Share Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
13.    Clawback. All shares paid out to the Participant under the Performance
Share Award Agreement are subject to recoupment by the Company under the terms
of the IDACORP Clawback Policy attached hereto as Exhibit A.
14.    Additional Information. Please see Exhibit B for additional information
regarding the performance shares and related matters.






--------------------------------------------------------------------------------




Exhibit A
CLAWBACK POLICY
If the Board of Directors determines that a current or former executive officer
has engaged in fraud, willful misconduct, gross negligence or violation of
Company policy that caused or otherwise contributed to the need for a material
restatement of the Company’s financial results, the Compensation Committee will
review all performance-based compensation awarded to or earned by that executive
officer on the basis of performance during fiscal periods materially affected by
the restatement. This would include annual cash incentive/bonus awards and all
forms of equity-based compensation. If, in the Committee’s view, the
performance-based compensation would have been materially lower if it had been
based on the restated results, the Committee will, to the extent permitted by
applicable law, seek recoupment from that executive officer of any portion of
such performance-based compensation as it deems appropriate after a review of
all relevant facts and circumstances.


In determining whether to recover a payment, the Committee shall take into
account such considerations as it deems appropriate, including whether the
assertion of a claim may violate applicable law or prejudice the interests of
the Company in any related proceeding or investigation, the passage of time
since the occurrence of the act in respect of the applicable fraud or
intentional illegal conduct, and the cost of the recovery process versus the
amount to be recovered. The Committee shall have sole discretion in determining
whether an executive officer’s conduct has or has not met any particular
standard of conduct under law or Company policy.


This policy will apply to new performance-based awards granted after the
adoption of the policy. The policy will be updated to conform to the final
clawback regulations adopted by the SEC pursuant to the Dodd-Frank Act.








--------------------------------------------------------------------------------




Exhibit B
Dear Participant -


A copy of the 2000 IDACORP, Inc. Long Term Incentive and Compensation Plan
(“LTIP”) and supplemental information is available on the Idaho Power Company
Intranet site. You may access the LTIP and supplemental information by clicking
the following link: ______.


Additionally, IDACORP will make available to you without charge, upon your
written or oral request, a copy of any and all documents incorporated by
reference in Item 3 of Part II of the latest Registration Statement on Form S-8
relating to the LTIP (which documents are incorporated by reference in the
Section 10(a) prospectus) and any other documents required to be delivered to
employees pursuant to Rule 428(b) of the Securities Act of 1933, as amended.
This includes, but is not limited to, the most recently filed version of
IDACORP’s Annual Report on Form 10-K. IDACORP’s most recent Annual Report on
Form 10-K is also available on the IDACORP website.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.






